           Case 16-51420-lrc                      Doc 64             Filed 07/23/20 Entered 07/23/20 12:06:50         Desc Main
                                                                     Document      Page 1 of 1

                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      David Wayne Hughes                                                                          Case No.   16-51420
                                                                                  Debtor(s)             Chapter    13


                                                                     Notice of Change of Address

Debtor's Social Security Number:                              xxx-xx-8987


My (Our) Former Mailing Address and Telephone Number was:

 Name:                                David Wayne Hughes

                                      3725 Princeton Lakes Parkway SW
 Street:                              Apartment #5206

 City, State and Zip:                 Atlanta, GA 30331

 Telephone #:


Please be advised that effective July 1, 2020
my (our) new mailing address and telephone number is:

 Name:                                David Wayne Hughes
                                       435 Shiloh Manor Drive
 Street:

 City, State and Zip:                   Marietta, Ga. 30066

 Telephone #:

                                                                                        /s
                                                                                        David Wayne Hughes
                                                                                        Debtor
Counsel for Debtor
Howard P. Slomka, Esq,
3350 Riverwood Pkwy, Suite 2100
Atlanta, GA 30339




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
